DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2022 has been entered.
Prior Art
D1: Sun et al. “Frequency-based power management for photovoltaic/battery/fuel cell-electrolyser stand-alone microgrid” IET Power Electronics 2016, Vol. 9, Iss. 13, pp. 2602–2610 (previously cited).
D2: Mishra et al. “Design of controller and communication for frequency regulation of a smart microgrid”, IET Renew. Power Gener., 2012, Vol. 6, Iss. 4, pp. 248–258 (previously cited).
D3:  JP2006179358 to Takeshi (cited by Applicant).
Response to Amendment
	The Amendment received March 19, 2022 has been entered. Claim 1 has been amended and Claims 5-7 have been canceled. Support for the Amendment is provided by the Applicant’s original disclosure including Figures 2 and 5.
Response to Arguments
	The Applicant’s arguments and remarks received March 19, 2021 (“Remarks”) traversing the rejections set forth in the April 28, 2021 Non-Final Rejection have been fully considered and are persuasive in view of the Amendment. The rejections are accordingly withdrawn and new rejections are asserted below to address the amended claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 and D3.

	Regarding Claim 1, D1 discloses an eco-friendly energy storage system for frequency regulation (abstract, Fig. 1 “simplified PV/battery/FC-electrolyser ac microgrid architecture”), the system comprising: a water electrolysis apparatus (Fig. 1, electrolyser) and a hydrogen storage 5apparatus (hydrogen tanks, Fig. 1) for performing discharge of surplus power for a power system (section 2.1 “output more power than the load demand, the electrolyser system is started up to store the redundant PV energy in the form of hydrogen in the hydrogen tanks”).

    PNG
    media_image1.png
    314
    392
    media_image1.png
    Greyscale

D1 Figure 1
	D1 further discloses the system comprises a fuel cell power generation apparatus (Fig. 1, FC system) for performing charge of deficiency power (section 2.1 “when the supplying power from PV and battery units is less than the load demand, the FC system is started up to compensate for the deficient power by expending the hydrogen energy”); and a control device (system controller executing control loops of Fig. 5, system network structure of Fig. 6) for controlling charge and discharge by 10detecting a system frequency for controlling charge and discharge of the system (section 2.3 frequency power management control of the system including fuel cell and electrolyser), comparing the system frequency with a frequency reference value (section 2.3 “fref” is the nominal frequency for the system and a reference value as claimed).
	D1 is silent with respect to “using a frequency regulation amount calculated on the basis of a hydrogen storage amount of the system” as required by Claim 1 where here “hydrogen storage amount of the system” is interpreted to mean the actual amount of hydrogen stored (and not the maximum capacity of hydrogen storage possible).
	D1 is also silent with respect to “when surplus power of the eco-friendly energy storage system is discharged, direct current voltage (V) of the water electrolysis apparatus is configured to convert the surplus power into hydrogen fuel through decrease and increase of an amount of DC current flowing through the water electrolysis apparatus and store the hydrogen fuel therein, and when deficiency power of the eco-friendly energy storage system is charged, an amount of current flowing through a fuel cell stack is controlled to output in real time” as claimed.
	D1 does not disclose frequency regulation without use of a battery as claimed.
	While D2’s microgrid control system does comprise a battery, D2 expressly states the “battery is used for supplying power only during transient period.” D2 at section 2 first paragraph (emphasis added). Accordingly one of ordinary skill in the art reading D2 would understand that under steady state conditions, such as those described in Section 2.8, do not require a battery for frequency regulation and expressly states the battery is not used.
	Additionally, D3 discloses a frequency regulation system consisting of a fuel cell, a hydrogen tank, and an electrolysis device (abstract) and expressly discloses that a battery is excluded provides advantages including as a result, the energy efficiency of the entire system is improved, the fuel reformer capacity is reduced, and a fuel cell power generation system and a fuel cell power generation method including an inexpensive, compact and highly efficient hydrogen storage device are provided (translation abstract and page 2).
	Before the effective filing date of the claimed invention, it would have been further obvious to have modified D1’s frequency regulation of the microgrid, such that, a battery is not used as taught by D2 and D3. The motivation for doing so would have been, for example, to conserve battery energy and reduce usage to extend the battery lifetime so that it is available only when other systems are incapable of regulating frequency. This would result would have been fully expected in view of D2 and would have required nothing more than ordinary skill. The motivation for doing so also would be to provide a simplified system as taught by D3, thus resulting in the system claimed consisting of a water electrolysis apparatus, a fuel cell power generation apparatus, a hydrogen storage apparatus, and a controller.
	It would have been further obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have further modified D1 such that when surplus power of the eco-friendly energy storage system is discharged, direct current voltage (V) of the water electrolysis apparatus is configured to convert the surplus power into hydrogen fuel through decrease and increase of an amount of DC current flowing through the water electrolysis apparatus and store the hydrogen fuel therein, and when deficiency power of the eco-friendly energy storage system is charged, an amount of current flowing through a fuel cell stack is controlled to output in real time as claimed. The motivation for doing so, as taught by D2, would have been to use known methods to convert surplus power to hydrogen.
	D1 discloses control device for controlling charge and discharge by detecting a system voltage for controlling charge and discharge 20of the system, comparing the system voltage (section 2.2, Vo) with a voltage reference value (section 2.2, Vref), and using a system voltage regulation amount calculated on the basis of a hydrogen storage amount of the system (as modified above with respect to Claim 1).

	D1 discloses a control device for controlling charge and discharge by detecting a system frequency for controlling charge and discharge of the system (as discussed above with respect to Claim 1), comparing the system frequency with a frequency reference value (Vref and fref of section 2.1), and using a frequency regulation amount 5calculated on the basis of a hydrogen storage amount of the system (as modified above in view of D2).  
	D2 discloses microgrid frequency control using a fuel cell and electrolyser (abstract, Fig. 1) where control is partly on the basis of hydrogen storage amount of the system (section 2.7 “As the rate of production and consumption may not be same, there is a requirement to know exactly how much hydrogen is stored” and “power being used in (11) will indicate how much H2 has been produced during the time of interest. Similarly, the consumption of H2 by the fuel cell can be evaluated by (14). Now subtracting (14) from (11) we can know how much H2 has either been taken or given to the tank”).  
	D2 also discloses “when surplus power of the eco-friendly energy storage system is discharged, direct current voltage (V) of the water electrolysis apparatus is configured to convert the surplus power into hydrogen fuel (as discussed above) through decrease and increase of an amount of DC current (section 2.4 first paragraph, whenever a source is producing DC voltage, a voltage source converter converts DC to AC; see also equations 10-11 and p. 251; and section 2.7 teaching surplus power is used to electrolyze water to form hydrogen) flowing through the water electrolysis apparatus and store the hydrogen fuel therein (section 2.7), and when deficiency power of the eco-friendly energy storage system is charged, an amount of current flowing through a fuel cell stack is controlled to output in real time (section 2.6).
	Accordingly it would have been obvious to one of ordinary skill in the art, to have modified D1 to comprise the claimed configuration wherein the control device comprises: a system frequency detection unit configured to measure the system frequency (as taught by D1 section 5, FC unit detects frequency including fmax);2Patent Application No. 16 477,899 Docket No. 2105-006 a hydrogen storage amount calculation unit configured to calculate the hydrogen storage amount stored in the hydrogen storage apparatus (as taught by D2, section 2.7 hydrogen storage amount is a function of the hydrogen pressure tank as determined by the master controller); a system frequency regulation amount calculation unit configured to calculate an amount of power on the basis of the hydrogen storage amount calculated by the hydrogen storage amount calculation unit (as taught by D2, section 2.7 “As the rate of production and consumption may not be same, there is a requirement to know exactly how much hydrogen is stored” and “power being used in (11) will indicate how much H2 has been produced during the time of interest. Similarly, the consumption of H2 by the fuel cell can be evaluated by (14). Now subtracting (14) from (11) we can know how much H2 has either been taken or given to the tank”); and a charge and discharge control unit configured to control charge and discharge of the power system on the basis of the system frequency regulation amount calculation unit (as taught by D2 section 2.7). The motivation for doing so would have been to provide efficient control of the system using the stored hydrogen from surplus energy generation. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421,  82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).


    PNG
    media_image2.png
    690
    900
    media_image2.png
    Greyscale

D2 Figure 1
	Before the time of filing it would have been obvious to one of ordinary skill in the art to have incorporated into the frequency control system of D1, frequency control based in part on the hydrogen storage amount of the system. The motivation for doing so would be to facilitate frequency control using the fuel cell and electrolyser where the amount of hydrogen produced indicates the amount of power used by the electrolyser and the amount of hydrogen consumed indicates the amount of power generated by the fuel cell, as taught by D2.
	D1 does not expressly state that the electrolyser is a water electrolyser however it is common in the art to refer to water electrolysis systems as electrolysers. 
	Additionally, D2 discloses the electrolyser of its microgrid system is a water electrolyser (Fig. 1, aqua electrolyser).
	At the time of it would have been obvious to one of ordinary skill in the art to have used a water electrolyser, such as the alkaline water electrolyser of D2, as the electrolyser of D1 and the motivation for doing so would have been to use a type of electrolyser known in the art to be suitable for microgrid applications in combination with a fuel cell as taught by D2.
	It would have been further obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have further modified D1 such that when surplus power of the eco-friendly energy storage system is discharged, direct current voltage (V) of the water electrolysis apparatus is configured to convert the surplus power into hydrogen fuel through decrease and increase of an amount of DC current flowing through the water electrolysis apparatus and store the hydrogen fuel therein, and when deficiency power of the eco-friendly energy storage system is charged, an amount of current flowing through a fuel cell stack is controlled to output in real time as claimed. The motivation for doing so, as taught by D2, would have been to use known methods to convert surplus power to hydrogen.
	Regarding Claim 3, D1 is relied upon as above with respect to Claim 1, and D2 further discloses the water 5electrolysis apparatus of the system is an alkaline water electrolysis cell (section 2.5 referring to reference to alkaline electrolyser systems). Accordingly, modifying D1 to comprise an electrolysis cell such as that of D2’s alkaline water electrolyser as above in Claim 1 results in the claimed invention.
	Regarding Claim 4, D1 is relied upon as above with respect to Claim 1, and further discloses the 10 system according to claim 1. D1 is silent with respect to the fuel cell power generation apparatus of the system includes a hydrogen pressure controller and is any one among a polymer electrolyte membrane fuel cell (PEMFC), a phosphoric acid fuel cell (PAFC), and a solid oxide fuel cell (SOFC), which can use pure hydrogen 15as a fuel.  However, each of (1) hydrogen pressure controller for fuel cell systems; and (2) the claimed fuel cell types of PEMFC, PAFC, and SOFC are well-known common knowledge in the art. The Office accordingly takes official notice as to the fact that it is well-known in the art to provide fuel cell systems with hydrogen pressure controllers, and that common fuel cell systems well-known in the art include PEMFC, PAFC, and SOFC systems which can use pure hydrogen as fuel.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the fuel cell component of the microgrid system of D1 to comprise (1) a hydrogen pressure controller in order to control the flow of hydrogen to the fuel cell anode thus improving safety and system performance; and (2) a SOFC, PEMFC, or PAFC in order to utilize a well-known type of fuel cell suitable for microgrid applications.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729